Citation Nr: 1600167	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  12-31 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION


The appellant is a Veteran who served on active duty from April 1973 to August 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Chicago, Illinois, Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's file is stored in VA's electronic (paperless) appeals system, Veteran's Benefits Management System (VBMS) and Virtual VA (VVA).  Unfortunately, the majority of the documents associated with this appeal have not been associated with his VBMS/VVA file.  While the rating decision on appeal is of record, as well as his service treatment records, an April 2011 VA audiological examination (included in VA treatment records stored in VVA), a private medical opinion, and development associated with a separate claim stream (that is not before the Board), all other relevant documents are missing.  This includes, but is not necessarily limited to: his initial claim, a duty-to-assist letter, a March 2010 statement in support of claim, a notice of disagreement, a statement of the case, and a substantive appeal (VA Form 9).  Without a complete file, the Board is unable to consider the appeal.  Remand is require to locate and associate the missing records with the Veteran's electronic claims file, or, if such is not possible, to take appropriate action to redevelop the claim of service connection for tinnitus.

Accordingly, the case is REMANDED for the following action:

1.  Locate the missing records pertinent to the Veteran's claim of service connection for tinnitus and associate the with the claims file.  If such records cannot be located, reconstruct/redevelop the claim for any missing evidence, to specifically include ensuring that the Veteran is provided with a VCAA-compliant duty-to-assist letter, and statement of the case (if necessary on readjudication), as well as opportunity to comment, as appropriate.  The Veteran should be asked to provide copies of any relevant prior development in his possession.   (As it appears that the Veteran has already perfected his appeal, in the absence of evidence to the contrary, he is entitled to rely on VA's apparent acceptance of his substantive appeal and will not be required to re-perfect his appeal following issuance of a new statement of the case.)

[The Board notes that the Veteran submitted a supplemental claim for benefits while this appeal was pending.  It is possible that a temporary folder, which was subsequently converted to VBMS/VVA, was created for the second claim stream, and that an original claims file still exists in paper form.]

2.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond before the record is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




